Name: Commission Regulation (EEC) No 801/83 of 6 April 1983 amending Regulation (EEC) No 1570/78 with regard to proof of utilization of maize groats and meal, quellmehl and broken rice in a Member State other than that required to pay the production refund
 Type: Regulation
 Subject Matter: foodstuff;  agricultural structures and production;  plant product
 Date Published: nan

 No L 89/24 Official Journal of the European Communities 7. 4. 83 COMMISSION REGULATION (EEC) No 801/83 of 6 April 1983 amending Regulation (EEC) No 1570/78 with regard to proof of utilization of maize groats and meal , quellmehl and broken rice in a Member State other than that required to pay the production refund produced by the person entitled to the production refund owing to circumstances beyond his control ; whereas provision should therefore be made in the said Article for the use, in special circumstances and under certain conditions, of an equivalent procedure involving the production of supporting documents ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The following paragraph is hereby added to Article 6 of Regulation (EEC) No 1570/78 : ' If as a result of circumstances beyond the control of the interested party the control copy mentioned at (a) cannot be produced, the provisions of Article 14 ( 1 ) of Commission Regulation (EEC) No 1687/76 (') shall apply. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), Having regard to Council Regulation (EEC) No 1418 /76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 1871 /80 (4), "S Having regard to Council Regulation (EEC) No 2742/75 of 29 October 1975 on production refunds in the cereals and rice sectors (5), as last amended by Regulation (EEC) No 1460/82 (6), and in particular Article 8 thereof, Whereas Article 6 of Commission Regulation (EEC) No 1 570/78 Q, as last amended by Regulation (EEC) No 3480/80 (8), lays down that if maize groats and meal, quellmehl or broken rice are used in the produc ­ tion of beer, glucose, bread or starch in a Member State other than that required to pay the refund the only allowable proof of utilization is the control copy provided for in Article 10 of Commission Regulation (EEC) No 223/77 (9) ; whereas experience has shown that in certain cases, the control copy cannot be (') OJ No L 190, 14. 7. 1976, p. 1 .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 April 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 164, 14 . 6 . 1982, p. 1 . (3) OJ No L 166, 25 . 6 . 1976, p. 1 . {*) OJ No L 184, 17 . 7 . 1980 , p. 4 . 0 OJ No L 281 , 1 . 11 . 1975, p. 57. (6) OJ No L 164, 14 . 6 . 1982, p. 25 . h OJ No L 185, 7 . 8 . 1978 , p. 22 . (8) OJ No L 363 , 31 . 12. 1980 , p . 84 . 0 OJ No L 38 , 9 . 2 . 1977, p. 20 .